NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY BERNARD SMITH, Jr.,                     No.    17-17452

                Petitioner-Appellant,           D.C. No. 5:14-cv-04791-LHK

 v.
                                                MEMORANDUM*
JIMMY CRUZEN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Anthony Bernard Smith, Jr., a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

federal claims related to the interruption of congregational prayer. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. See Jones v. Williams,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
791 F.3d 1023, 1031-32 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment on Smith’s Free

Exercise Clause claim because Smith failed to raise a genuine dispute of material

facts as to whether defendants’ conduct constituted a substantial burden. See id. at

1031-32 (“A person asserting a free exercise claim must show that the government

action in question substantially burdens the person’s practice of her religion.”); see

also Canell v. Lightner, 143 F.3d 1210, 1211-14 (9th Cir. 1998) (no substantial

interference where intrusions on plaintiff-prisoner’s prayers were “relatively short-

term and sporadic” and did not constitute a substantial interference).

      The district court properly granted summary judgment on Smith’s

Establishment Clause claim because Smith failed to raise a triable dispute as to

whether defendants’ actions constituted government sponsorship of religion. See

Canell, 143 F.3d at 1214 (where there was no indication that other prison staff

were aware of or condoned defendant’s conduct, it was not “sufficiently imbued

with the state’s authority” to constitute government sponsorship of religion).

      The district court properly granted summary judgment on Smith’s retaliation

claim because Smith failed to raise a triable dispute as to whether defendants

interrupted the congregational prayer because of Smith’s protected conduct. See

                                          2                                      17-17452
Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (“To prevail on a retaliation

claim, a plaintiff must show that his protected conduct was the substantial or

motivating factor behind the defendant’s conduct.” (citation and internal quotation

marks omitted)).

      The district court properly granted summary judgment on Smith’s equal

protection claim because Smith failed to raise a triable dispute as to whether

defendants had discriminatory intent. See Mendiola–Martinez v. Arpaio, 836 F.3d
1239, 1260-61 (9th Cir. 2016) (“Proof of racially discriminatory intent or purpose

is required to show a violation of the Equal Protection Clause.”).

      The district court properly granted summary judgment on Smith’s Religious

Land Use and Institutionalized Persons Act (“RLUIPA”) claim for monetary

damages against defendants in their official capacities as barred by the Eleventh

Amendment. See Holley v. Cal. Dep’t of Corr., 599 F.3d 1108, 1114 (9th Cir.

2010) (“The Eleventh Amendment bars [the plaintiff’s] suit for official-capacity

damages under RLUIPA.”).

      We reject as without merit Smith’s contention that the district court failed to

give him an opportunity to cure a defective pleading.

      AFFIRMED.

                                          3                                      17-17452